Upon consideration of the above opinion, some question has been raised whether the language appearing on page 434 thereof (63 P. [2d] p. 73), reading as follows:
"No summons was issued in this case, nor was there any attempt to make service of process by the service of the writ of mandamus"
— conflicts with our decision in Board of County Commissioners of McIntosh County v. Kirby, 174 Okla. 20, 49 P.2d 746.
In the case just cited we held a summons not to be a prerequisite to a peremptory writ of mandamus because the alternative writ takes the place of the petition and summons in an ordinary action.
The language above quoted from the above opinion should be taken to state merely that no process, either summons or the alternative writ, was served on the city of Henryetta in this case.
We do not know whether a further attempt will be made to try this case when it is returned to the trial court. If the plaintiff should desire to proceed further, the trial court should, in the interest of order and procedure, require the plaintiff to amend its pleadings to make more definite and certain its allegations relating to the sewer district against which the warrants it holds were issued, the statutes governing the same, the origin of the money in the hands of the city treasurer which it seeks to have applied to the satisfaction of its warrants, and the relation of said money to the sewer district against which the warrants it holds were issued. In our opinion, the present petition of the plaintiff is unintelligible in these respects.
OSBORN, V. C. J., and BAYLESS, PHELPS, CORN, and GIBSON, JJ., concur.